Citation Nr: 0721716	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
February 1965 and from November 1965 to December 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a claim of entitlement to service 
connection for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in November 2006.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors are not related to combat.

2.  There is no credible supporting evidence of the claimed 
in-service stressors.

3.  The evidence of record does not include a diagnosis of 
PTSD related to an in-service stressor which has been 
verified by credible supporting evidence. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2003 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).


Analysis

The veteran claims service connection for post-traumatic 
stress disorder (PTSD).  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

In his initial stressor identification correspondence, dated 
in August 2003, the veteran appears to have noted three 
stressors which he alleged as the cause of his PTSD.  First, 
the veteran alleged that sometime between October 1966 and 
May 1967, he repaired an airplane, which was later shot down 
during its mission.  The veteran indicated that he felt 
guilty because the men lost their lives.  

Secondly, the veteran noted that he was within 500 yards of 
an aircraft that caught fire while on a runway, causing the 
bombs which were aboard to detonate.  He wrote that he has 
had a ringing in his ears since this occurred.

Third, the veteran alleged that after leaving a 4-day 
training session in the Philippines he took a flight that was 
headed to Cam Rahn Bay, Vietnam, so he could pick up some 
equipment before heading back to Thailand.  The veteran wrote 
that during the landing he was asked to assist the pilot to 
back into a revetment.  In doing so, the veteran alleged that 
he saw several seriously wounded servicemen and felt guilty 
that he had not had to fight in Vietnam.  

However, in oral testimony presented at a Travel Board 
hearing in November 2006, the veteran clarified that there 
were only two main non-combat stressors which caused his 
PTSD, namely stressors one and three, described above.  The 
Board also notes that in both the written stressor 
correspondence and in testimony before the Board, the veteran 
did not describe having any psychological response at all to 
the second alleged incident.  Therefore, the decision herein 
will discuss service connection for PTSD only as it relates 
to the first and third identified stressors.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

Participation in combat, is a determination that is to be 
made on a case-by-case basis, and requires the veteran to 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999). 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of 38 C.F.R. § 3.1(y) (2006), and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

In the present case, the evidence consists of the veteran's 
service personnel and medical records, treatment records from 
the Vet Center and VA medical facilities, and a VA 
examination.  

The veteran's DD 214 reflects that he was an aircraft fuel 
systems technician in the Air Force.  The DD 214 is negative 
for any awards or decorations indicative of combat.  Service 
medical records are negative for any signs, symptoms or 
diagnosis of a psychiatric disorder.

Service personnel records submitted by the veteran include 
copies of Special Order Numbers A-310 and A-424, dated in 
August 1966 and September 1966 respectively.  These orders 
show the veteran's reassignment from the 4453 Field 
Maintenance Squadron, TAC to the 8th Tactical Fighter Wing, 
PACAF, APO San Francisco, with an expected arrival date of 
October 1966.  Also included in the record is a Temporary 
Duty Order form dated in January 1967, which shows that the 
veteran then assigned to the 8th Field Maintenance Squad, and 
was to attend a course at APO 96274 in the Philippines, for 
approximately 4 days.  The file contains additional copies of 
other Authorization and Request forms for Temporary Duty, 
dated between September 1970 and March 1973, for the purpose 
of the veteran supporting the transfer of aircraft and 
operational deployment. 

VA medical treatment records dated from June 2002 to May 2003 
reflect treatment for insomnia, depression and irritability 
and include diagnoses of PTSD.  The records reveal that the 
veteran was voluntarily hospitalized in May 2003 for what was 
noted to be worsening signs of post-traumatic stress 
disorder, including increased irritability, poor 
concentration, and angry impulsiveness at work.  A May 2003 
attending note reflects the veteran reported stressors, which 
included having boarded a medivac airplane not knowing it was 
loaded with severely wounded soldiers and being horrified at 
the sight; being in constant fear that his compound would be 
overrun and all would be killed; and the fact that four 
guards had their throats cut while he was there.  In 
addition, a July 2003 social work note shows the veteran 
reported that he felt responsible for the deaths of the air 
crew who perished when their plane was shot down, after he 
had worked on it.  He also expressed feelings of guilt after 
seeing wounded soldiers and felt that he should have been on 
the front line instead.  

Vet Center records show the veteran was referred for 
treatment of PTSD by his Veteran Service Organization (VSO) 
representative following submission of his service connection 
claim.  The Vet Center notes indicate the veteran presented 
with symptoms including nightmares, depression, anxiety, and 
anger problems.  During the veteran's intake evaluation, he 
reported two traumatic events which occurred in the military.  
Specifically, the veteran related that while in Thailand, he 
repaired an airplane, which did not return from its mission.  
He never knew the pilot.  The veteran also related that his 
second trauma occurred while loading wounded into a large 
aircraft.  The veteran alleged that he looked into the mass 
of several seriously wounded servicemen and felt guilty that 
he had a "cushy" job.

The veteran underwent a VA examination in November 2003, 
where his claims file was reviewed.  The veteran reported 
having dreams of Vietnam.  The veteran reported having had 
over 30 jobs and 25 different residences in 30 years.  He 
complained of chronic insomnia, decreased ability to cope 
with stress and fits of rage over the years.  The veteran 
reported he had been deployed to Laos with a spy outfit and 
with the 8Th TAC Fighter Wing in Thailand in 1966; and was in 
Cam Rahn Bay, Vietnam in January 1967, also with the 8Th TAC 
Fighter Wing. 

The veteran reported the same stressors which were described 
in his August 2003 written stressor correspondence.  However, 
he stated that when he saw the mortally wounded servicemen in 
Cam Rahn Bay, Vietnam while helping the plane back into the 
revetment that he literally froze, could not move, and had to 
be escorted off the plane by a nurse.  The veteran also 
indicated that the aircraft which exploded on the runway in 
Thailand had actually been under mortar attack.  He did not 
report any trauma associated with this event.  The third and 
final stressor noted was the incident wherein he repaired the 
plane which was later shot down.  The veteran reported 
feelings of guilt and regret about it.  Based upon a clinical 
evaluation, the examiner provided an Axis I diagnosis of 
PTSD.  There was no Axis II diagnosis.  The current GAF was 
reported to be in the range of 58-60.

After a review of the cumulative evidence, the Board finds 
that service connection for PTSD is not warranted as there 
are no verified stressors, nor a diagnosis of PTSD related to 
an in-service stressor verified by credible supporting 
evidence.  

As a preliminary matter, it is appears from the veteran's 
substantive appeal form, that he believes his claim was 
denied due to a misunderstanding about whether or not he was 
attached to the 8th Tactical Fighter (Combat) Wing during his 
stay in Thailand.  The Board notes that that evidentiary 
record accurately reflects the veteran was in fact attached 
to the 8th Tactical Fighter Wing during his stay in Thailand, 
as a member of the 8th Field Maintenance Squad.  However, 
notwithstanding this fact, it is critical to point out that 
the veteran's claim fails because there is no evidence of 
verified in-service stressors.  

As noted, if the veteran did not engage in combat with the 
enemy, his own testimony by itself is not sufficient to 
establish the incurrence of a stressor; rather, there must be 
service records or other credible supporting evidence to 
corroborate his testimony.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  In the present case, the veteran is not a "combat 
veteran" within the meaning of 38 U.S.C.A. § 1154 (b).  In 
this regard, the Board finds there is no objective evidence 
to show that the veteran personally participated in events 
constituting actual combat, as opposed to serving in a combat 
zone, during his assigned attachments to any unit.  In 
addition, the veteran's DD 214 is negative for any awards or 
decorations indicative of combat and reflects that his 
military occupation specialty (MOS) was an aircraft fuel 
systems technician.  Likewise, the available service 
personnel records do not show that he participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Rather, they show that 
the veteran's duties (specifically while in Thailand) were 
tailored to his MOS- such as evaluating, troubleshooting, and 
repairing fuel leaks in aircraft fuel tanks.  

At his November 2006 hearing, the veteran submitted an August 
2004 letter from the Disability Operations Branch of the USAF 
Physical Disability Division, showing that he had been 
awarded combat-related special compensation benefits, for 
hearing loss and tinnitus, effective June 2004.  This letter, 
however, does not indicate that the veteran personally 
participated in combat.  Moreover, the veteran has 
consistently asserted stressors that were not related to 
actual combat, such as having repaired an aircraft that was 
later shot down and seeing wounded soldiers on his way to 
pick up equipment.  

Therefore, for the foregoing reasons, the Board finds the 
veteran is not a combat veteran -and as such his testimony by 
itself, is not sufficient to establish the incurrence the 
claimed stressors.  Rather, there must be service records or 
other credible supporting evidence to corroborate his 
testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The veteran has not provided sufficient credible supporting 
evidence to corroborate his alleged stressors.  In his August 
2003 stressor letter, the veteran related that he did not 
seek help for any of the traumatic events he experienced in 
service; nor did he tell anyone about seeing the wounded 
soldiers in Vietnam, such that they could be referable for 
verification purposes.  Rather, in support of the first 
claimed stressor, the veteran provided a copy of a Temporary 
Duty Order (TDY), form dated in January 1967, showing that 
while attached to the 8th Field Maintenance Squad, he was 
sent to attend a course at APO 96274 in the Philippines, for 
approximately 4 days.  He also identified a former service 
member, R. F. who was to attend the same course.  The Board 
points out that the TDY order is not sufficient to 
corroborate this alleged stressor incident, as it merely 
shows that the veteran was to attend a training course.  In 
addition, the veteran indicated that R. F. did not accompany 
him on the flight to Cam Rahn Bay, Vietnam.  Thus, R. F. 
would not have had first-hand knowledge of what the veteran 
saw while disembarking from the plane in Vietnam. 

The Board notes further that the other claimed stressor 
incident is of the kind which is not likely verifiable.  In 
this regard, the veteran related that he repaired an 
unidentified random aircraft which later was shot down or at 
the least did not return from its mission.  In addition, the 
veteran indicated that he did not know the pilot or crew 
aboard and also is not sure when the stressor incident 
actually occurred-only that it occurred sometime during his 
year-long assignment in Ubon, Thailand.  

In sum, the veteran's alleged stressors are too general and 
are largely the type of anecdotal experiences that are not 
independently verifiable.  The veteran has neither alleged 
that any records were made documenting the alleged stressful 
events, nor has he provided corroborating evidence to verify 
the occurrence of any such claimed stressors.  Also, inasmuch 
as the veteran's MOS was not as an infantryman or a similar 
military occupation ordinarily associated with combat, the 
claimed in- service stressors require corroboration, and as 
shown his claimed in- service stressors have not been 
verified.  

The Board is mindful that the veteran has been diagnosed with 
PTSD.  However, the Court has held that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Without such corroboration of an 
in-service stressor, the diagnoses of PTSD in the record have 
no probative value.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  

The only other evidence of record that the veteran has PTSD 
comes from his own unsubstantiated contentions.  The Board 
notes, however, that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post-
traumatic stress disorder, has not been met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of a confirmed PTSD medical diagnosis and 
verification of the alleged stressors - the doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


